    Case: 1:18-cv-07374 Document #: 64 Filed: 03/03/20 Page 1 of 3 PageID #:1899




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE AKORN, INC. SHAREHOLDER                              Civ. A. No. 1:18-cv-07374
DERIVATIVE LITIGATION
                                                           Judge John J. Tharp, Jr.
This Document Relates to:
                                                           Magistrate Judge M. David Weisman
ALL ACTIONS




       JOINT MOTION FOR APPROVAL AND ENTRY OF STIPULATION AND
                    [PROPOSED] ORDER OF DISMISSAL

               Defendants John N. Kapoor, Rajat Rai, Mark M. Silverberg, Duane A. Portwood,

Alan Weinstein, Kenneth S. Abramowitz, Steven J. Meyer, Terry Allison Rappuhn, Adrienne L.

Graves, Ronald M. Johnson, Brian Tambi, and Defendant and Nominal Defendant Akorn, Inc.

(collectively “Defendants”), and Plaintiffs Dale Trsar, Trustee of the Dale A. Trsar Trust and Felix

Glaubach (“Plaintiffs” and, together with Defendants, the “Parties”), jointly move this Court to

approve and enter the Parties’ Stipulation and [Proposed] Order of Dismissal, submitted to the

Court via e-mail pursuant to the Court’s procedures on March 3, 2020.

               1.      Prior to the filing of the above-captioned case, a derivative suit, Kogut v.

Akorn, Inc., et al., No. 646,174 (La. Dist. Ct.) (the “Kogut Action”), was filed in the 19th Judicial

District Court for the Parish of East Baton Rouge, Louisiana (the “Louisiana Court”).

               2.      The parties to the Kogut Action entered into a Stipulation and Agreement

of Settlement dated December 12, 2019 (the “Kogut Settlement”).

               3.      Pursuant to a Preliminary Approval Order issued by the Louisiana Court,

Akorn, Inc. provided notice of the Kogut Settlement to its shareholders by filing a Notice of

Proposed Settlement (the “Settlement Notice”) with the U.S. Securities and Exchange Commission
    Case: 1:18-cv-07374 Document #: 64 Filed: 03/03/20 Page 2 of 3 PageID #:1900




on a Current Report on Form 8-K, posting the Settlement Notice on its website, and publishing the

Settlement Notice in Investor’s Business Daily.

                4.        The Louisiana Court entered a Final Order and Judgment on January 22,

2020 (the “Kogut Final Order and Judgment”), granting final approval of the Kogut Settlement and

releasing “any and all actions, suits, [or] claims . . . that have been or that might have been asserted

by . . . any Akorn stockholder against any Released Persons derivatively . . . based upon or related

to the facts, transactions, events, occurrences, acts, disclosures, statements, omissions or failures

to act” alleged in the Kogut Action.

                5.        The above-captioned case is brought by Plaintiffs Dale Trsar, Trustee of the

Dale A. Trsar Trust and Felix Glaubach, derivatively on behalf of Akorn and alleges some of the

same claims as asserted in the Kogut Action.

                6.        Without conceding that the above-captioned action is “based upon and

related to” the same facts and transactions at issue in the Kogut Action or that the claims asserted

in the above-captioned case are released by the Kogut Final Order and Judgment, Plaintiffs believe

that continued prosecution of this action is no longer in the best interests of Akorn, on whose behalf

this action is brought.

                7.        The Parties have met and conferred and agree that the above-captioned

action should be voluntarily dismissed with prejudice, with each side bearing its own costs and

attorneys’ fees.

                8.        No payment or other consideration has been provided in exchange for the

agreement set forth in the Parties’ Stipulation and [Proposed] Order of Dismissal.

                WHEREFORE Defendants and Plaintiffs jointly move this Court for approval and

entry of their Stipulation and [Proposed] Order of Dismissal.
    Case: 1:18-cv-07374 Document #: 64 Filed: 03/03/20 Page 3 of 3 PageID #:1901




DATED:         March 3, 2020                 Respectfully submitted,



WEXLER WALLACE LLP                       CRAVATH, SWAINE & MOORE LLP


/s/ Kenneth A. Wexler                    /s/ Robert H. Baron
WEXLER WALLACE LLP                       Robert H. Baron (admitted pro hac vice)
Kenneth A. Wexler Justin N. Boley        Justin C. Clarke (admitted pro hac vice)
55 West Monroe St., Suite 3300           CRAVATH, SWAINE & MOORE LLP
Chicago, IL 60603                        825 Eighth Avenue
Telephone: (312) 346-2222                New York, NY 10019
Facsimile: (312) 346-0022                Telephone: (212) 474-1422
E-mail:     kaw@wexlerwallace.com        Email:      rbaron@cravath.com
            jnb@wexlerwallace.com
                                         FIGLIULO & SILVERMAN, P.C.
Francis A. Bottini                       James R. Figliulo
Yury A. Kolesnikov                       10 S. LaSalle Street, Suite 3600
BOTTINI & BOTTINI, INC.                  Chicago, IL 60603
7817 Ivanhoe Avenue, Suite 102           Telephone: (312) 251-5262
La Jolla, CA 92037                       Email:      jfigliulo@fslegal.com
Telephone: (858) 914-2001
Facsimile: (858) 914-2002                Attorneys for Defendants John N. Kapoor, Rajat
E-mail:     fbottini@bottinilaw.com      Rai, Mark M. Silverberg, Duane A. Portwood,
            ykolesnikov@bottinilaw.com   Alan Weinstein, Kenneth S. Abramowitz, Steven
                                         J. Meyer, Terry Allison Rappuhn, Adrienne L.
BERMAN TABACCO                           Graves, Ronald M. Johnson, Brian Tambi and
Nathaniel L. Orenstein                   Nominal Defendant Akorn, Inc.
One Liberty Square
Boston, MA 02109
Tel: (617) 542-8300
Fax: (617) 542-1194
Email: norenstein@bermantabacco.com


Attorneys for Plaintiffs
